DAY, J.
. . _ , ■ The municipalities of this state have no power, by charter or otherwise, to create courts and appoint judges thereof, such exercise of power being in violation of Sectionl, and SectionlO, Article IV. of the Constitution of Ohio.
Judgment of ouster.
Marshall, C. J., Jones, Matthias, Allen and Robinson, JJ., concur. Kinkate, J., not participating.
such ordinance must be pleaded and upon trial its existence at the time of the injury must be proved.
Judgment reversed.
Marshall, C. J., Jones, Day, Allen and Robinson, JJ., concur. Kinkade, J., not participating.